Citation Nr: 1409580	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left shoulder arthritis.  

2.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 22, 2013 and as 50 percent disabling from January 22, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and H.S.



ATTORNEY FOR THE BOARD

Driever, Lorelle


INTRODUCTION

The Veteran had active service from June 1966 to May 1969. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran and H.S., his cousin, testified in support of these claims during hearings held in February 2008 and June 2009, the first before a Decision Review Officer at the RO, the second before the undersigned Veterans Law Judge (VLJ) by video-conference.  During the Board video-conference hearing, the representative indicated that they did not plan to discuss the Veteran's left shoulder because all pertinent evidence had already been submitted to support that claim.

In March 2010 and November 2012, the Board remanded these claims to the RO for additional development.  


FINDINGS OF FACT

1.  Left shoulder arthritis did not have its onset during active service or within one year of discharge and is not related to an in-service disease, event, or injury.

2.  On April 15, 2013, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to discontinue his appeal on the claim of entitlement to a higher initial evaluation for PTSD, rated as 30 percent disabling prior to January 22, 2013, and as 50 percent disabling from January 22, 2013, forward.


CONCLUSIONS OF LAW

1.  Left shoulder arthritis was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to a higher initial evaluation for PTSD, rated as 30 percent disabling prior to January 22, 2013 and as 50 percent disabling from January 22, 2013, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Shoulder

A.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

VA provided the Veteran notice during the course of this appeal, including in November 2005, April 2006, May 2010, and December 2012 letters.  The RO and Board assisted the Veteran by providing him hearings, remanding his claims to secure outstanding evidence, securing the evidence, including VA treatment records now on Virtual VA and records from the Social Security Administration (SSA), and affording him two VA examinations.  The VA examination in January 2013 is adequate as the Veteran's records were reviewed, his history was considered, and a medical opinion was provided supported by an adequate rationale.    

The Veteran does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, that the VLJ did not provide sufficient notice at the hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), or that the January 2013 VA examination in this case are inadequate to decide this claim.  With respect to the Board hearing, as noted above, at the time of the hearing the representative indicated that they did not plan to discuss the Veteran's left shoulder because all pertinent evidence had already been submitted to support that claim.  Regardless, that claim was subsequently remanded two times to obtain all relevant records and obtain an adequate medical opinion.  The Board thus finds that no further notice or assistance is required. 

B.  Analysis

The Veteran seeks service connection for a left shoulder disorder claimed as arthritis.  He asserts that he developed this arthritis secondary to an in-service shrapnel wound.  According to his February 2008 hearing testimony, during service, even though doctors removed shrapnel from, in part, his back, some remained in place.  He asserts that, eventually, magnetic resonance imaging (MRI) showed no evidence of shrapnel in his back and, since then, his left shoulder has begun to cause him problems.  He acknowledges that testing has revealed no shrapnel in his left shoulder. 

In support of his claim, the Veteran has submitted a written statement of F.A., his buddy/fellow serviceman, confirming that, during service, in April 1967, the Veteran was indeed wounded when a mortar round sprayed him with scrap metal on his left shoulder and down his back.  Reportedly, the Veteran was flown out of the area and returned to his company a few days later.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be presumed for certain chronic conditions such as arthritis if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The evidence in the Veteran's claims file and on Virtual VA satisfies the first two elements of the claim for service connection for left shoulder arthritis, including current disability and in-service event, but not the third element, or nexus between the two.  

Reports of VA examinations conducted in March 2008, June 2010, and January 2013 establish that the Veteran currently has left shoulder arthritis.  

Service treatment records do not confirm the Veteran's in-service shrapnel injury, but as the Board pointed out in its November 2012 Remand, such injury is consistent with the circumstances, conditions and hardships of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service personnel records establish that the Veteran participated in combat with the enemy.  They document his receipt of a Purple Heart Medal and Combat Action Ribbon for service in the Republic of Vietnam and his participation in multiple combat operations.  F.A.'s letter and VA examination reports confirm that, during one such operation, the Veteran sustained shrapnel wounds, as alleged, including on the posterior left shoulder and flank.  

The post-service treatment records establish that, from 2004, the Veteran complained of left shoulder pain, eventually attributed to arthritis in 2008. According to the September 2010 addendum report, which, lacking rationale, is inadequate, there is no evidence relating the Veteran's mild osteoarthritis, found in a very high percentage of the population, to the in-service shrapnel injury.  The Board thereafter remanded the claim for an adequate medical opinion.  According to a January 2013 VA examination report and opinion, the left shoulder arthritis is less likely than not related to the shrapnel injury because: (1) The injury to the left shoulder was superficial with no shrapnel noted on x-ray; (2) The shrapnel was not located in or close around the shoulder joint itself; (3) Shrapnel located that deep would not have worked its way out, but rather, would have scarred the area; and (4) The Veteran has arthritis in both shoulders despite the fact that his right shoulder was not affected by the shrapnel.  Given this, the examiner concluded that older age was the most likely etiology of the Veteran's bilateral shoulder arthritis.  This opinion is found to carry great weight, as it is based upon a review of the claims folder and the Veteran's individual history, and is supported by a detailed and well-explained rationale.   

The Veteran has not submitted a medical opinion refuting that of the January 2013 VA examiner.  His assertions are thus the only evidence of record relating his left shoulder arthritis to his in-service shrapnel injury.  The Veteran is competent to report that he began experiencing left shoulder pain at a certain time as pain is capable of lay observation.  Because he has no special training or expertise in medicine, however, he is not competent to attribute such pain to arthritis or to relate the arthritis to his active service, including the in-service shrapnel injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In any event, the Board finds that the January 2013 VA examiner's opinion is more probative than that of the Veteran, given the examiner's medical training.

VA considers arthritis a chronic disease.  38 C.F.R. § 3.309(a).  As such, claims based on arthritis benefit from a somewhat more relaxed evidentiary standard for establishing service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If a claimant is unable to satisfy the nexus element of a service connection claim, he may still prevail if he can establish chronicity or continuity of symptomatology.    

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

If, as in this case, chronicity in service is not established (no arthritis diagnosis until decades after service), then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Such a requirement is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

On VA examination in March 2008, the Veteran stated that he was struck by mortar fragments in his shoulder during service in 1967 and has had progressively worse pain in the left shoulder ever since.  However, given that he is not competent to determine the underlying cause of such pain, his claim must fail.  Again, competent evidence is needed to attribute the continuity of pain to arthritis.  Despite the in-service injury, there was no medical evidence of left shoulder arthritis during service or for many years thereafter.  The Board also finds any such assertion not credible.  There is medical documentation of record dated after service but before 2004 (to include in 1981 and 1991), which was generated in response to treatment for low back pain.  During this treatment, the Veteran expressed other complaints, including thigh pain, but never mentioned his left shoulder.  In fact, there is no documentation of record of left shoulder complaints from 1969, when he was discharged, to 2003.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in determining credibility of reported history, it is proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Clinical evaluation of the Veteran's upper extremities was normal at the time of his separation from service in May 1969.  He also submitted a claim for VA benefits for mortar wounds in 1981, but made no mention of his left shoulder.

Inasmuch as there is no competent and credible evidence relating the Veteran's left shoulder arthritis to service, including based on continuity of arthritis symptomatology, the Board concludes that such condition was not incurred in active service.  Inasmuch as the first symptoms of the arthritis manifested beginning in 2004, the Board also concludes that left shoulder arthritis may not be presumed to have been incurred in service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

II.  PTSD

Under 38 U.S.C.A. § 7105 (West 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2013). 

On April 15, 2013, prior to the promulgation of a decision in this case, the Board received a written statement from the Veteran indicating that he was satisfied with the 50 percent evaluation the RO assigned his PTSD and did not want to continue his appeal on the PTSD claim.  With regard to the claim of entitlement to a higher evaluation for PTSD, now withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed.   


ORDER

The claim of entitlement to service connection for left shoulder arthritis is denied.  

The appeal on the claim of entitlement to a higher initial evaluation for PTSD, rated as 30 percent disabling prior to January 22, 2013 and as 50 percent disabling from January 22, 2013, forward, is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


